Citation Nr: 0810312	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-34 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, including a depressive disorder.  

2.  Entitlement to service connection for arthritis of the 
cervical spine.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left hip disorder.  

5.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine.  

6.  Entitlement to a disability rating in excess of 30 
percent for the post operative residuals of traumatic 
arthritis and right knee reconstruction.  

7.  Entitlement to a disability rating in excess of 10 
percent for sensory paresis associated with right knee 
reconstruction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from May 1973 to June 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In August 2006, the veteran was sent a Statement of the Case 
on his claim for service connection for sleep apnea.  There 
is no record of a response with a timely substantive appeal; 
so that issue is not before the Board.  38 U.S.C.A. 
§§ 7104(a), 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2007).  



FINDINGS OF FACT

1.  The veteran does not have an acquired psychiatric 
disability, including a depressive disorder, related to 
service or to a service-connected disability.  

2.  A psychosis was not manifested within the first post 
service year.  

3.  The veteran does not have arthritis of the cervical 
spine, related to service or to a service-connected 
disability.  

4.  Arthritis of the cervical spine was not manifested during 
the first post service year.  

5.  In March 2003, the RO notified the veteran that service 
connection had been denied for left hip and left knee 
conditions.  The veteran did not make a timely appeal of 
either decision.  

6.  The evidence received by VA since the March 2003 decision 
is cumulative and redundant of existing evidence previously 
submitted to agency decisionmakers.  VA has not received 
evidence that, by itself, or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  VA has not received evidence that 
raises a reasonable possibility of substantiating the 
veteran's left hip and left knee claims.   

7.  The service-connected degenerative disc disease of the 
lumbar spine is manifested by forward flexion to 40 degrees, 
extension to 20 degrees, lateral flexion to 20 degrees, 
bilaterally, and lateral rotation to 25 degrees, bilaterally.  
There is no ankylosis or associated neuologic abnormality.  

8.  The service-connected post operative residuals of 
traumatic arthritis and right knee reconstruction are 
manifested by multiple healed scars, posterior cruciate 
ligament laxity, and a limitation of flexion to 100 degrees, 
with pain at the endpoint, subjectively.  There is no 
ankylosis, limitation of extension, or malunion or nonunion 
of femur, tibia, or fibula.  

9.  The service-connected sensory paresis associated with 
right knee reconstruction is manifested by not more than 
moderate impairment.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, including a 
depressive disorder, was not incurred in or aggravated by 
active military service, is not proximately due to or the 
result of a service-connected injury, and a psychosis may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007).  

2.  Arthritis of the cervical spine was not incurred in or 
aggravated by active military service, may not be presumed to 
have been incurred in service, and is not proximately due to 
or the result of a service-connected injury.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007).  

3.  The RO's March 2003 decision denying service connection 
for left hip and knee disabilities is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).  

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for left hip and knee 
conditions.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).  

5.  The criteria for a disability rating in excess of, or in 
addition to, the 40 percent for degenerative disc disease of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1), and Code 5243 (2007).  

6.  The criteria for a disability rating in excess of 30 
percent for the post operative residuals of traumatic 
arthritis and right knee reconstruction have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.14, 4.71a and Code 5257 (2007).  

7.  Entitlement to a disability rating in excess of 10 
percent for sensory paresis associated with right knee 
reconstruction.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a and Code 
8725 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2004 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter in September 2004.  The letter 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  These matters were reviewed in a 
August 2004 telephone contact by VA with the veteran.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
service connection claims, such error was harmless given that 
the claims for service connection are being denied, and hence 
no rating or effective date will be assigned with respect to 
these claimed conditions.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the veteran in August 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

For the increased-compensation claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the July 2004 VCAA notice letter did not 
provide the details required in Vazquez-Flores for an 
increased rating claim.  However, the June 2005 statement of 
the case provided the veteran with the rating criteria, 
including the provisions of 38 C. F. R. § 3.321, pertaining 
to extraschedular evaluation.  The veteran subsequently 
discussed his claim in a hearing at the RO in February 2006.  
His sworn testimony displayed his actual knowledge of the 
rating criteria.  Therefore, he has not been prejudiced by 
late or separate notice of the rating criteria and it is 
appropriate for the Board to review the claims.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records.  He was provided an opportunity to set forth his or 
her contentions during the hearing before a decision review 
officer at the RO.  The veteran was afforded the pertinent VA 
medical examinations and the examination reports are in 
evidence.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  

An Acquired Psychiatric Disability, Including a Depressive 
Disorder

At his February 2006 RO hearing, the veteran testified that 
he sought medical treatment in service for what was called 
"stress."  He thought that it was a result of the pain he 
was living with.  The veteran's opinion as to the etiology of 
his psychiatric disability represents his claim and is not 
competent evidence because he does not have the medical 
training and experience to provide a competent opinion as to 
the cause of a medical condition.  38 C.F.R. § 3.159(a) 
(2007); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The service medical records do not reflect any specific 
psychiatric complaints, findings or diagnoses.  On a history 
for examination in December 1987, the veteran checked "don't 
know," as to freuquent trouble sleeping and depression or 
excessive worry.  The examiner noted stress, could be 
anything, not specifically job related.  The report of the 
December 1987 examination indicated the veteran's psychiatric 
status was normal.  

When the veteran was examined for separation from service, in 
January 1988, he reported excessive worry and explained that 
he worried a lot when things were not going correctly at work 
or home.  He believed it had a lot to do with his trouble 
sleeping.  Again, the report of the January 1988 examination 
indicated the veteran's psychiatric status was normal.  

A psychosis may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  In this case there is no competent 
evidence documenting a psychosis within the first post 
service year.  On his June 2006 VA examination, the veteran 
reported seeking VA treatment for behavioral problems within 
the first post service year.  The examiner did not diagnose 
the symptoms reported by the veteran as manifesting a 
psychosis within the first post service year.  The actual 
records show that it was in late 1995, some 7 years after 
service, that the veteran first sought help.  The actual 
treatment records form a preponderance of evidence, which 
establishes that a psychosis was not manifested within the 
first year after the veteran completed his active service.  

Specifically, there were no psychiatric complaints, findings, 
or diagnoses on VA examination conducted in November 1988.  
The veteran had VA treatment for his service-connected and 
other conditions beginning in July 1988, but it was not until 
September 1995 that he was seen at the VA mental health 
clinic for psychiatric complaints.  At that time he admitted 
that he had no psychiatric history.  He told of being 
confused, forgetting what he is going to do, and having 
decreased concentration.  He had been working regularly as a 
detective.  He had difficulty sleeping.  He reported 
decreased interest in life, food, and sex.  He reported being 
depressed on and off for 2 years.  He currently had legal 
problems due to making lewd phone calls.  He denied any 
sexual feelings during the phone calls.  He said he just 
liked to hear a voice.  The note does not show a diagnosis 
but does show that medication was recommended.  

In October 1995, the veteran returned to the VA mental health 
clinic and admitted that he had been making obscene phone 
calls once a week or once a month for 2 years.  A lengthy 
report discussed the veteran's history and current problems.  
The impression was paraphila, NOS (not otherwise specified), 
with obsessive compulsive disorder qualities.  

In November 1995, June 1996, and December 1996 VA general 
clinical notes listed the veteran's diagnoses, to include 
dysthmic disorder, not a paraphila.  

Through 1996, veteran continued to be seen almost monthly at 
the VA mental health clinic.  Diagnoses were variously 
paraphila NOS, paraphila NOS with obsessive compulsive 
disorder qualities, and sexual disorder.  VA mental health 
clinic notes dated in 1997 and 1998 do not reflect diagnoses, 
but show the veteran continued to have problems with family, 
neighbors and co-workers, and was troubled by anger and 
depression.  

More recent VA clinical records include a mental health note, 
dated in October 2005, with an impression of a historical 
diagnosis of depression with psychotic features; however, 
during the evaluation with clinic psychiatrist, medication 
adjustments were made due to suspected auditory 
hallucinations and attribution to depressed mood.  

The report of the December 2005 VA psychiatric examination 
concluded with diagnoses of major depressive disorder with 
psychotic features (per medical record) and dysthymia (per 
medical record).  It was reported that the veteran had an 
extensive mental health history consisting of persistent 
depression since 1992, one psychiatric hospitalization in 
1999 for catatonia, and on-going vague, non-command auditory 
hallucinations since 1999.  The veteran endorsed current mild 
depressive symptoms and auditory hallucinations, but denied 
either symptom significantly impaired daily life.  Clinical 
interview and testing data appeared to be consistent and 
indicated that the veteran was experiencing depression, some 
thought disturbances, and had limited social support.  
Despite those indications, he had stable employment and home 
life, and was adherent to medical recommendations, although 
his adherence was highly dependent on his wife.  

A VA mental health progress note, dated in May 2006, contains 
an impression of psychosis NOS and dysthymia versus major 
depression.  

In accordance with VCAA, the veteran was accorded a VA mental 
examination in June 2006.  The veteran's claims file was 
available and reviewed, as well as his computerized records.  
The veteran reported that he had been followed at the VA 
mental health clinic since 1989, when he got in trouble 
making harassing phone calls.  [As discussed above, the 
actual records show September 1995.]  The veteran told of 
having several problems in 1989, as well as during service.  
His psychiatric and physical health history was reviewed.  
Mental status examination showed him to be alert, fully 
oriented, and cooperative.  He was subdued in mood with a 
slightly blunted affect.  Psychomotor activity was decreased.  
Concentration and memory were intact.  There was no evidence 
of hallucinations, delusions, or suicidal or homicidal 
ideation.  Insight was limited but judgment was good.  The 
diagnoses were major depressive disorder, recurrent, 
moderate, with psychotic features and personality disorder, 
NOS.  It was noted that he had multiple medical problems.  

The examiner expressed the opinion that the veteran seemed to 
have developed depression with psychotic features after 
discharge from service.  The examiner wrote that although the 
veteran reported his insomnia, excessive worry, depression, 
concentration, and memory problems started while in service, 
there was no record of any of those complaints in the service 
medical records.  For that reason, the examiner did not 
consider the veteran's psychiatric disorder to be service-
connected.  Further, it was noted that the veteran did not 
seem to have significant occupational impairment because of 
his psychiatric condition, as he continued to be employed 
full time.  There was mild to moderate social impairment as 
suggested by anxiety with crowds and tendency to isolate.  

Conclusion

The veteran did indeed report some vague symptoms just prior 
to leaving service.  He was, in effect, losing his job due to 
his medical condition and some worry would be normal.  
However, the veteran does not have the medical expertise to 
diagnosis these feelings in service as manifestations of a 
psychiatric disorder.  The trained medical professionals who 
actually examined him at the time he made those complaints 
found his psychiatric status to be normal.  The veteran's 
clinical records have been reviewed and there is nothing in 
them from any of the medical professionals who have treated 
the veteran over the years, which would link a current 
psychiatric disorder to service or to a service-connected 
disability.  There is only one competent medical opinion as 
to whether the veteran's current psychiatric disorder is 
related to service; and that was that the veteran's condition 
was not related to service.  In evaluating the veteran's 
recent statements as to the onset of psychiatric symptoms 
shortly after service, in 1988 or 1989, the actual records 
are more probative and show that the veteran sought help in 
1995, some 7 years after service and several times reported 
that his paraphilic behavior had been going on for 2 years, 
which would put the onset some 5 years after service.  

The veteran's complaints shortly before leaving service were 
considered by examiners in December 1987 and January 1988, 
and in both instances, the veteran's psychiatric status was 
determined to be normal.  There were no psychiatric 
complaints, findings or diagnoses on the VA examination of 
November 1988 or on several VA clinical records through late 
1995 opinion.  The service medical records and early VA 
clinical records combine with the recent medical opinion on 
the June 2006 VA examination to form preponderance of 
evidence against the claim.  There is simply no competent 
medical evidence to support the etiology claimed by the 
veteran.  As the preponderance of the evidence is against the 
veteran's claim for service connection for a psychiatric 
disorder, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   

Arthritis of the Cervical Spine

At his February 2006 RO hearing, the veteran testified that 
he did not recall any particular neck injury in service.  He 
said that, during service, he sought treatment for neck 
problems and was given exercises.  They provided temporary 
relief.  However, exercises no longer gave relief.  

The service medical records do not reflect any neck injury.  
On examination in December 1987, the veteran's neck was 
normal.  When the veteran was examined for a medical 
evaluation board, in January 1988, he reported that he had 
constant pain in his back, which sometimes ran to the top of 
his spine and neck.  He stated that the pain made it seem 
that that the muscles on either side of the spine were 
swollen, and that there were times when there were feelings 
on the right or left side of the lower neck.  On examination, 
his neck was clinically normal.  

On VA examination in January 1988, the veteran complained of 
stiffness in his neck.  He repeated the complaint on his VA 
neurologic examination for his headache complaints.  The 
examiner noted that there was no stiffness on the day of 
examination.  The neurologic examination was normal and the 
examiner indicated that the veteran's headaches could be 
possibly related to muscle spasms in the neck, hypertension, 
or both.  

On VA examination in April 1989, the veteran reported his 
neck had stiffness on occasion.  Examination showed his neck 
to be supple.  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In this case, there is no competent medical evidence 
that arthritis of the cervical spine was manifested during 
the year after the veteran's retirement from active service.  

The VA clinical records do not identify a neck disorder or 
link it to service or to a service-connected disability.  

On VA neurologic examination in August 2004, the veteran 
reported pain starting at the base of his neck and going all 
the way down.  X-rays studies of the neck were unremarkable.  
There was no neck diagnosis.  

The report of the November 2005 VA chiropractic examination 
shows the veteran presented with a complaints including neck 
pain.  He reported a burning, sharp type of pain in the 
cervical spine.  He was a security guard and sat for 
prolonged periods of time.  Pain was worsened with sitting, 
standing, walking, and bending.  He considered the pain to be 
constant and interfered with his activities.  He was reported 
to have mild degenerative changes on X-rays, but no 
significant spurring was noted.  On examination, the cervical 
curve was normal.  Cervical flexion was within normal limits, 
with discomfort reported at C7, T1, and T2.  With extension, 
there was pain at C6-7 and C7-T1.  Bending and rotation also 
caused pain at those levels.  Muscle testing and deep tendon 
reflexes were normal in the upper and lower extremities.  The 
assessment was that the veteran appeared to have a simple 
cervical and upper thoracic and lumbar joint dysfunction.  He 
did not appear to have any relevant neurologic deficits.  A 
course of treatment was provided.  

The claims file was reviewed for a March 2006 VA neurological 
evaluation.  The doctor noted that there were no records of 
neck problems or abnormalities, other than the veteran's 
subjective complaints.  The veteran complained that his back 
hurt from the neck to the low back.  Cranial nerves were 
normal.  There was normal motor strength and muscle tone, 
bulk, dexterity, and coordination.  The examiner concluded 
that there was no evidence of a cervical spine problem during 
service.  It was noted that subjective complaints of pain are 
not a cause of degenerative spine disease.  He explained that 
degenerative joint disease was a wear and tear phenomenon 
that occurred with aging and excessive abuse of the joints.  
There was no evidence that these occurred in service.  
Furthermore, there was no evidence of degenerative spine or 
disc disease in the service medical records, just mechanical 
back pain, which would not cause degenerative joint or disc 
disease.  It was specified that the veteran did not have any 
neurologic deficits related to either the lumbar or cervical 
spine, but did have evidence of polyneuropathy, probably 
diabetic in origin.  

The veteran was seen by another VA physician for examination 
of his joints, in June 2006.  The claims folder was reviewed.  
The veteran stated that he developed neck pains at the same 
time as a low back injury, in service, in 1974.  He reported 
that he was told it was stress related.  On examination, 
forward flexion was not painful, but the veteran complained 
of pain at the end points of other movements of the cervical 
spine.  There was no objective evidence of pain and 
repetitive movement did not change anything.  Deep tendon 
reflexes were normal and equal.  There was no gross motor or 
sensory deficit.  It was noted that X-rays of the cervical 
spine were normal.  The impression was that there was no 
definitive orthopedic disease noted in the cervical spine.  
The doctor reiterated that he found no objective evidence of 
any significant problems with the cervical spine.  

Conclusion

Here again, there is no competent medical support for the 
veteran's cervical spine claim.  The evidence has been 
developed, the records have been obtained, the veteran has 
been examined, and competent medical opinions have been also 
been obtained.  These medical records show the veteran had 
neck complaints just prior to leaving active service but the 
examiners found his neck to be normal.  There were neck 
complaints to VA examiners shortly after service, without any 
findings or diagnoses.  The veteran had frequent VA treatment 
following service, without any objective neck findings.  The 
recent examinations reflect the veteran's complaints without 
showing any chronic cervical spine disorder.  These medical 
records form a preponderance of evidence in this case; and 
that evidence shows the veteran does not have a cervical 
spine disorder related to service or caused by a service-
connected disability.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Reopening Claims

In March 2003, the RO notified the veteran that service 
connection had been denied for left hip and left knee 
conditions.  He was provided a copy of the March 2003 rating 
decision that denied service connection for a left knee and 
hip conditions.  It explained that the evidence did not show 
that the claimed left knee or hip conditions were related to 
the service-connected disability nor was there any evidence 
of the disability during service.  It was also noted that 
there was no current left knee or hip diagnosis and a 
complaint of pain, without a diagnosed and identifiable 
underlying condition did not in and of itself constitute a 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The veteran did not make a timely appeal.  

Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2007).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the VCAA notice letter provided to the veteran in July 2004 
included the criteria for establishing service connection, 
information concerning why the claim was previously denied, 
the criteria for reopening a previously denied claim, and 
particularly explained that to be new and material, the 
proffered evidence had to address the reasons for the prior 
denial.  He was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  Because the veteran was given complete notice as 
required by VCAA, the Board finds that adequate notice has 
been provided and the Board may consider whether VA has 
received new and material evidence to reopen the claim.  

Since the March 2003 denial, the RO has received copies of VA 
clinical records reflecting the veteran's complaints of left 
hip and knee pain.  These complaints are cumulative and 
redundant of the veteran's previous complaints and are not 
new and material.  Nothing has been introduced into the 
record that is truly new.  VA has not received anything that, 
by itself, or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  Specifically, VA has not received 
any competent medical evidence, which is new and material and 
would connect a current hip or knee disability to service or 
to a service-connected disability.  There is no evidence that 
was not previously considered that would  raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2007).  In the absence of new and material 
evidence, VA cannot reopen the claims.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  



Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2007) .  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2007).  

The Board has considered the entire record, including the 
veteran's extensive VA clinical records and his RO hearing 
testimony.  These show complaints and treatment but will not 
be referenced in detail as they do not provide information to 
rate the disability.  The Board will discuss the evidence 
pertinent to the rating criteria and the current disability.  

Degenerative Disc Disease of the Lumbar Spine, Currently 40 
Percent

The current claim was received in June 2004.  Effective 
September 26, 2003, an intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
under the general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

Effective September 23, 2002, an intervertebral disc syndrome 
can be rated based on incapacitating episodes.  The current 
40 percent rating would be assigned if there were 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  The 
next higher rating, 60 percent, requires, incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. Part 4, Code 5243 (2007).  For 
the purposes of these rating criteria, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id., 
Note (1).  In this case, there is no evidence of any such 
incapacitating episode that requires bed rest prescribed by a 
physician and treatment by a physician.  On the June 2006 VA 
joint examination it was specifically stated that there had 
been no physician prescribed bed rest in the past year.  
Thus, the service-connected back disability does not 
approximate the criteria for a higher rating under diagnostic 
code 5243.  38 C.F.R. § 4.7 (2007).  



The general rating formula for diseases and injuries of the 
spine will be as follows, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  
        
        For the current 40 percent rating, forward flexion of 
the thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine;  
        For the next higher rating, 50 percent, unfavorable 
ankylosis of the entire thoracolumbar spine is required; 
        The next and highest rating is 100 percent, which 
requires unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Codes 5235-5243 (2007).  

In this case, there is no evidence of the ankylosis (bony 
fixation) required for a higher rating.  On the August 2004 
VA examination, the range of motion considering the factors 
of 38 C.F.R. §§ 4.40 and 4.45, such as pain and the effects 
of repetitive motion, in accordance with DeLuca, was forward 
flexion to 80 degrees, extension to 20 degrees, lateral 
flexion to 20 degrees, bilaterally, and lateral rotation to 
20 degrees, bilaterally.  On the June 2006 VA examination, 
the range of motion, again considering the factors of 
38 C.F.R. §§ 4.40 and 4.45, was forward flexion to 40 
degrees, extension to 20 degrees, lateral flexion to 20 
degrees, bilaterally, and lateral rotation to 25 degrees, 
bilaterally.  The normal X-rays and ranges of motion reported 
on the August 2004 and June 2006 joints examination preclude 
the presence of the ankylosis required for a higher rating.  

The general rating formula for diseases and injuries of the 
spine provides that any associated neurologic abnormalities 
can be rated separately.  38 C.F.R. § 4.71a, Codes 5235-5243, 
Note (1) (2007).  In this case, there is no competent 
evidence of any neurologic abnormalities associated with the 
service-connected back disability.  On the March 2006 VA 
neurologic examination, it was specified that there were no 
neurologic deficits related to the spine disability.  On the 
June 2006 VA examination, it was noted that the veteran had a 
partial injury to his peroneal nerve caused by knee surgery.  
This is separately rated, see below, and cannot be compensate 
twice.  38 C.F.R. § 4.14 (2007).  

Conclusion

The current 40 percent rating for the veteran's service-
connected back disability is the highest rating assignable in 
the absence of incapacitating episodes or ankylosis of the 
spine.  While the veteran may feel that the service-connected 
spine disability warrants a higher rating, the objective 
findings of the trained medical personnel are substantially 
more probative in determining whether the criteria for a 
higher rating have been met.  In this case, the medical 
records and examination reports provide a preponderance of 
evidence, which establishes that the service-connected 
disability does not approximate any applicable criteria for a 
higher rating.  Moreover, the competent medical evidence also 
shows that there are no associated neurologic deficits that 
could be assigned an additional rating.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

The Board has considered the issues raised by the Court in 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) 
and whether staged ratings should be assigned.  We conclude 
that the service-connected low back disability has not 
significantly changed and uniform rating is appropriate in 
this case.  At no time during the rating period has the 
disability exceeded the criteria for a 40 percent rating; or 
met the criteria for a separate, additional rating for 
neurologic abnormalities.  

Post Operative Residuals of Traumatic Arthritis and Right 
Knee Reconstruction, Currently 30 Percent

The August 2004 examination of the veteran's knee disclosed 
sensitive post surgical scars over the right knee.  There was 
no ulceration and the scars did not affect knee function.  
The knee was mildly unstable, laterally and anteriorly.  It 
was stable medially and posteriorly.  There was crepitation 
and swelling with tenderness on manipulation of the knee.  
The range of motion was from 0 degrees extension to 110 
degrees flexion.  

On the June 2006 VA joints examination, the right knee had 
multiple healed scars.  There was no effusion.  There was 
posterior cruciate ligament laxity.  The range of motion was 
from 0 degrees extension to 100 degrees flexion, with pain at 
the endpoint, subjectively. 

The veteran's service-connected post-operative residuals of 
right knee surgery are currently rated as 30 percent 
disabling under 38 C.F.R. § 4.71, Code 5257.  The current 30 
percent is the highest rating assignable under that 
diagnostic code and contemplates a severe knee disability, 
with subluxation and instability.  Consequently, the Board 
has considered other criteria.  It must be remembered that 
the same disability cannot be compensated twice under 
different rating codes.  38 C.F.R. § 4.14.  

Impairment of the femur with malunion will be rated as 10 
percent disabling where there is slight knee or hip 
disability.  A 20 percent rating will be assigned for a 
moderate knee or hip disability.  The next higher rating, 30 
percent, requires a marked knee or hip disability.  A 60 
percent rating will be assigned for a fracture of surgical 
neck of, with false joint or for a nonunion, without loose 
motion, weightbearing preserved with aid of brace.  An 80 
percent evaluation can be assigned where there is a fracture 
of the shaft or anatomical neck with nonunion, with loose 
motion (spiral or oblique fracture).  38 C.F.R. Part 4, Code 
5255 (2007).  The August 2004 VA X-ray studies of the right 
knee disclosed mild to moderate narrowing of the medial, 
lateral and patellofemoral compartments with small 
osteophytes.  There was no acute fracture or dislocation.  In 
the absence of competent evidence of fracture of surgical 
neck, false joint, or nonunion, a higher rating cannot be 
assigned under these criteria.  

The range of knee motion on the August 2004 and June 2006 
joints examinations, along with the X-ray findings establish 
that the veteran does not have ankylosis of the right knee 
ratable under 38 C.F.R. Part 4, Code 5256 (2007) .

The veteran had meniscus surgery in service and the current 
30 percent rating is assigned for the residuals of those 
meniscal problems.  The same meniscus deficits can not be 
compensated twice by using 38 C.F.R. Part 4, Codes 5258 or 
5259 (2007).  38 C.F.R. § 4.14 (2007).  

Where the rating under 5257 reflects subluxation and 
instability, an additional separate rating may be assigned 
for limitation of motion if the evidence shows that both 
types of impairment are present.  VAOPGCPREC 23-97 (July 1, 
1997).  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(2007) .

Where extension (or straightening) of the leg is limited to 5 
degrees from the straight leg position, the disability will 
be noncompensable.  Where extension is limited to 10 degrees, 
the disability will be rated at 10 percent.  Where extension 
is limited to 15 degrees, the disability will be rated at 20 
percent.  Where extension is limited to 20 degrees, the 
disability will be rated at 30 percent.  Where extension is 
limited to 30 degrees, the disability will be rated at 40 
percent.  Where extension is limited to 45 degrees, the 
disability will be rated at 50 percent.  38 C.F.R. Part 4, 
Code 5261 (2007) .

Review of the record, including clinical notes and 
examination reports shows that there is no limitation of 
motion that would warrant a higher or additional rating under 
diagnostic codes 5260 or 5261.  The report of the August 2004 
Joints examination shows that the factors of 38 C.F.R. 
§§ 4.40, 4.45, including pain and the effects of repetitive 
motion, were considered in accordance with the holding in 
DeLuca.  The range of right knee motion was from 0 extension 
to 110 degrees flexion, which would not approximate the 
criteria for a compensable rating under either diagnostic 
codes 5260 or 5261.  Similarly, on the June 2006 VA 
examination, the veteran had pain at the end points of 
motion, with extension to 0 degrees and flexion to 100 
degrees, with no change on repetitive motion.  Again, these 
ranges of motion would not approximate the criteria for a 
compensable rating under either diagnostic codes 5260 or 
5261.  

Diagnostic code 5262 provides a 30 percent rating if a 
malunion of the tibia and fibula results in marked knee 
disability.  The next higher rating, 40 percent, requires 
impairment of the tibia and fibula where there is a nonunion, 
with loose motion, requiring brace.  The repeated X-ray 
studies in this case establish that the veteran's right knee 
does not have a nonunion of the tibia or fibula.  So, a 
higher rating cannot be assigned under this rating criteria.  
38 C.F.R. Part 4, Code 5262 (2007) .  


Conclusion

The current 30 percent is the highest rating assignable under 
the diagnostic code for the veteran's right knee disability.  
The Board has consider the other criteria for rating the 
knee; but, as discussed above, the competent medical evidence 
clearly establishes by a preponderance of evidence that the 
veteran's service-connected right knee disability does not 
approximate any other criteria for a higher or for an 
additional rating.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

Here, again, the Board has considered the issues raised by 
the Court in Hart and whether staged ratings should be 
assigned.  We conclude that the right knee disability has not 
significantly changed and uniform rating is appropriate in 
this case.  At no time during the rating period has the 
disability exceeded the criteria for a 30 percent rating; or 
met the criteria for a separate, additional rating.  

Sensory Paresis Associated with Right Knee Reconstruction, 
Currently 10 Percent

This disability is currently rated as 10 percent disabling 
under diagnostic code 8725.  

Incomplete paralysis of the posterior tibial nerve will be 
rated as 10 percent disabling where mild or moderate and as 
20 percent disabling where severe.  Complete paralysis of the 
posterior tibial nerve, with paralysis of all muscles of sole 
of foot, frequently with painful paralysis of a causalgic 
nature, such that toes cannot be flexed, adduction is 
weakened, and plantar flexion is impaired will be rated as 30 
percent disabling.  Neuritis and neuralgia of the posterior 
tibial nerve will be rated on the same basis.  38 C.F.R. 
Part 4, Codes 8525, 8625, 8725 (2007).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, incomplete paralysis.  38 C.F.R. § 4.123 (2007).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  38 C.F.R. 
§ 4.124 (2007).  

It appears that there may be other neurologic problems 
associated with the non-service-connected diabetes, in 
addition to the service-connected disability.  To parse and 
rate the service-connected disability, the Board has 
carefully considered the history of the veteran's lower 
extremity neurologic disorder.  38 C.F.R. § 4.1 (2007).  
Service connection was granted with a 10 percent rating 
following the November 1988 orthopedic examination.  At that 
time, the veteran reported symptoms including numbness in the 
outer toes of the right foot after driving more than half an 
hour.  The feeling would then go all the way up the right 
leg.  Examination disclosed circumferences to be one inch 
smaller on the right thigh than the left, 1/2 inch larger at 
the knee, and 1/2 inch smaller at the calf.  There was apparent 
diminished sensation in the right sole, but the examiner 
could not identify a sensory pattern.  In the impression, the 
examiner reiterated that he could not identify the nerve root 
involved, but symptoms suggested a mild sensory paresis of 
the right lower leg probably related to the lateral 
incisional scar associated with knee reconstruction.  

On the August 2004 neurologic examination, motor responses 
were normal at 5/5 in all lower extremity muscle groups 
except for a give-way weakness in the quadriceps, on the 
right, due to knee pain.  There was no atrophy.  Sensory 
examination revealed some vibration sense loss at the right 
ankle.  Reflexes were very brisk and symmetric, except for a 
dropped right ankle jerk.  The assessment was that the 
veteran's only finding of nerve root disease, at that time, 
was a dropped right ankle jerk suggesting an old right S1 
disc problem; there was giveway weakness about the right 
knee; and there was diabetic polyneuropathy leading to 
sensory loss in the lower extremities.  

When the veteran was seen at the neurosurgery clinic, in 
October 2005, he reported continued leg and back symptoms.  
The doctor noted that the veteran had minimal lateral recess 
narrowing in the lumbar spine with some desiccation of the 
disks.  The examiner was not impressed with the lumbar 
stenosis and felt that the veteran's symptoms were more 
likely coming from facet joint disease and not particularly 
from the narrowing itself.  

On VA neurologic examination in March 2006, the claims file 
was reviewed and the veteran's history discussed.  The 
examiner noted that the right leg appeared somewhat short 
leading to drop on the right with gait.  The veteran could 
heel/toe/tandem walk with difficulty.  Motor strength was 5/5 
with normal tone, bulk, dexterity, and coordination, but his 
effort was poor in all four extremities with herky-jerky 
give-way.  Temperature sense was decreased in the lower 
extremities in a stocking distribution.  Vibration sense was 
mildly to moderately impaired at the ankles.  Deep tendon 
reflexes were 2+ at the knees and absent at the ankles.  
Straight leg raising was negative.  The assessment was that 
the veteran did not have neurologic deficits related to his 
spine, but did have evidence of polyneuropathy, probably 
diabetic in origin.  



Conclusion

The veteran may well have neurologic deficits that were not 
previously present.  While he may claim that they warrant a 
higher rating, as a lay witness, the veteran does not have 
the medical training and experience to diagnose these 
manifestations as part of his service-connected surgery 
residuals.  According to the medical doctor who examined him, 
they are most likely related to his non-service-connected 
diabetes mellitus.  The current 10 percent rating is 
appropriate for a mild or moderate neurologic disability.  
The next higher rating would require a severe disability, but 
there is no evidence of the extensive organic changes 
associate with a severe disability.  The medical reports here 
provide the preponderance of evidence, and it is against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert; Ortiz.  

Here, again, the Board has considered the issues raised by 
the Court in Hart and whether staged ratings should be 
assigned.  We conclude that the disability has not 
significantly changed and uniform rating is appropriate in 
this case.  At no time during the rating period has the 
disability exceeded the criteria for a 10 percent rating.  

Other Criteria and Extraschedular Rating

For the disabilities evaluated in this decision, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2007) have been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007).  The Board, as did the RO (see rating 
decision dated in September 2004 and statement of the case 
dated in June 2005), finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2007).  In this regard, the Board finds that there has been 
no showing by the veteran that this service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for an acquired psychiatric disability, 
including a depressive disorder is denied.  

Service connection for arthritis of the cervical spine is 
denied.  

Service connection for a left knee disorder remains denied as 
new and material evidence has not been received to reopen the 
claim.  

Service connection for a left hip disorder remains denied as 
new and material evidence has not been received to reopen the 
claim.  

A disability rating in excess of 40 percent for degenerative 
disc disease of the lumbar spine is denied.  

A disability rating in excess of 30 percent for the post 
operative residuals of traumatic arthritis and right knee 
reconstruction is denied.  

A disability rating in excess of 10 percent for sensory 
paresis associated with right knee reconstruction is denied.  



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


